PER CURIAM.
By this non-final appeal we are called upon to review the propriety of an order denying a motion to vacate a default. We find that the trial court failed to apply the principles announced in Carter, Hawley, Hale Stores v. Whitman, 516 So.2d 83 (Fla. 3d DCA 1987),1 and therefore reverse the order under review with directions to vacate the default entered on liability.
Reversed and remanded with directions.

. We note that this decision was rendered after the date of the order under review.